*569Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stuart Wayne Tompkins appeals the district court’s order accepting the recommendation of the magistrate judge and denying rehef on his 42 U.S.C. § 1983 (2006) complaint and denying his motions for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tompkins v. Herron, No. 1:10-cv-00978-TDS-LPA, 2012 WL 1077793 (M.D.N.C. Mar. 30, & July 11, 2012). Tompkins’ motion for appointment of counsel is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.